16 So.3d 987 (2009)
NOTRE DAME D'HAITI LLC, and Louise Metayer, Appellants,
v.
BAYVIEW LOAN SERVICING, LLC, Appellee.
No. 3D09-52.
District Court of Appeal of Florida, Third District.
August 26, 2009.
Regine Monestime, North Miami Beach, for appellants.
Popkin & Rosaler, and Richard P. Cohn, and Brian L. Rosaler, and Deborah Posner, Deerfield Beach, for appellee.
Before RAMIREZ, C.J., and COPE and WELLS, JJ.
PER CURIAM.
The trial court entered the Final Order Denying Defendants' Objection to Foreclosure Sale on October 7, 2008. Notre Dame D'Haiti LLC filed a Notice of Appeal of the Final Order on January 7, 2009. A timely notice of appeal must be filed within thirty days of the issuance of the order to be reviewed in order for the appellate court to have jurisdiction. See Dresdner v. Charter Oak Fire Ins. Co., 972 So.2d 275 (Fla. 2d DCA 2008). The Notice of Appeal of the Final Order Denying Defendants' Objection to Foreclosure sale should have been filed by November 7, 2008. Accordingly, this appeal is dismissed as untimely filed.